The application has been amended as follows: 
          Claims 1-2, are cancelled.


2)       The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose a method that includes: (1) mixing nano TiO2 dispersion with y-aminopropyltriethoxy silane solution and drying to obtain a powdery modified nano TiO2; (2) mixing dimethyl sulfoxide, para-aramid fibrid and KOH to obtain mixed solution A, a para-aramid fibrid suspension; (3) defibering the para-aramid fibrid suspension, dispersing nano TiO2 solution, mixing the dispersed nano TiO2 solution with the defibered para-aramid fibrid suspension to obtain mixed solution B of nano TiO2 concentration in the mixed solution B of 2%-10%, and forming an anti-ultraviolet para-aramid nano paper from the mixed solution B (claim 3). 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





/MARK HALPERN/Primary Examiner, Art Unit 1748